— Appeal from an order of the Supreme Court at Special Term (Prior, Jr., J.), entered November 3, 1982, in Albany County, which granted defendant Town of Guilderland’s motion for permission to amend its answer. In this action, plaintiffs seek to recover for injuries allegedly sustained in a motor vehicle accident which occurred on Settles Hill Road, a public highway owned and maintained by defendant town. In their notice of claim, served on September 22,1981, plaintiffs allege that defendant town’s negligent maintenance of Settles Hill Road was the proximate cause of the subject accident. A summons and complaint were served on defendant town on February 11,1982, and on or about February 25, 1982, an answer and counterclaim were served. *892Thereafter, defendant town served a third-party complaint. An answer to the third-party complaint was served on July 30, 1982. By motion dated August 11, 1982, defendant town applied, pursuant to CPLR 3025 (subd [b]), for permission to amend its answer in order to allege the additional defense of failure to provide prior written notice of the alleged defective road condition. Special Term granted this motion and plaintiffs commenced this appeal. A review of the record fails to support plaintiffs’ contention that Special Term abused its discretion by allowing the amendment. Accordingly, the order must be affirmed (see 3 Weinstein-Korn-Miller, NY Civ Prac, pars 3025.11, 3025.14). Order affirmed, with costs. Sweeney, J. P., Kane, Casey, Mikoll and Yesawich, Jr., JJ., concur.